Title: To George Washington from the Commissioners for the District of Columbia, 21 January 1792
From: Commissioners for the District of Columbia
To: Washington, George



Sir
George Town [Md.] 21st Jany 1792

After seeing things settled here as we thought the 10th of this Month, we left this place the Eleventh, we were again summoned by express and brought together last Tuesday. for Mr Roberdeau had the day after we left George Town collected hands, resumed digging of the Foundation of the Capitol—The severity of the season has prevented our visiting the spot more than once: when Mr Roberdeau avoued, as he has done in other conversations, his determination, to execute Majr L’Enfant’s orders in opposition to ours—we had great Patience with this Young man who is probably led by orders and a weak head and forbore measures for punishment till after the arrival of last nights Post, by which we received your Letter of the 17th thinking it likely, Letters from his principal, might induce him to desist—He has received Letters as he tells Mr Gantt, from Majr LEnfant, and since his receipt of them he holds it necessary for his Justification to submit to an Arrest, which has taken place—He also mentioned his being directed to desire the Commissrs not to have any Clay turned up for Bricks at the Palace—Passing by the designed manner of intercourse, it is strange that the work was proper, and as such, ordered by Majr LEnfant, but as soon as desired by the Commissioners in the same spot where the surface was cleared for the purpose it becomes improper and ought to be relinquished—It affords little prospect of being able, by sacrifices

of our feelings to conduct business with him—and we wish the Plate finished—The Difficulty of having to do with such a Temper is enough, it is increased by Addition of Volunteers and what is no uncommon effect of such a Spirit the circulation of infamous Falshoods, to the prejudice of our Characters, we have not, nor shall have the satisfaction of tracing them to their Authors—We intended to have written to the Majr respecting the extraordinary conduct of his Deputy, and the Strange Impressions, he is under of his being independant of the Commissioners but have thought proper since the receipt of your Letter to leave it to Mr Johnson to converse with you on the subject when he arrives in Philadelphia. We are &c.

Tho. Johnson
Dd Stewart
Danl Carroll

